DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-10, 12-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1, discloses; “a tooling device” in Line 9 and subsequently discloses “a tooling device” in Line 10. It is unclear if the second recitation of “a tooling device” in Line 10 is the same tooling device as previously disclosed in Line 9 or if this is another tooling device. Are there multiple tooling devices? The examiner believes that the second recitation of “a tooling device” in Line 10 is the same element as previously disclosed in line 9 and in order to expedite prosecution, the examiner has interpreted the limitation in Line 10, as disclosing; “the tooling device” however appropriate correction is respectfully requested.  
Claim 13, discloses; “wherein the first length and the second length are such that a user can use the crank tool to operate a trailer trap door while standing upright”. However, the applicant has not provided any specific lengths for the first and second extensions. Thus, it is unclear how the “first length” and the “second length” of the first and second extensions, respectively, “are such that a user can use the crank tool to operate a trailer trap door while standing upright”.  Is there a specific length or a range of lengths for the first and second extensions that allow “a user can use the crank tool to operate a trailer trap door while standing upright”? If so, what is the specific length or range of lengths? What are the range of lengths that would NOT allow a user to use the device while standing up? In addition, not every person has the same height. How can the lengths of the first and second extensions allow both shorter people and taller people to be able to use the device while standing upright? In order to expedite structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, as long as a prior art includes first and second extensions having first and second lengths, a user is capable of performing the intended use, of operating a trailer trap door while standing upright. The examiner recommends further defining the claims with structural limitations as opposed to intended use limitations in order to more clearly define the current application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 10, 13-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Gougler (1714361).  

In reference to claim 1, Dowd disclose a crank tool comprising: a first handle (11) arranged on a first axis (500), the first handle comprising an end handle (11, Figure 1), a second handle (see figure below) arranged on a second axis (see figure below), the the tooling device received by the receiving portion is pivotable with respect to the crank tool (Page 1, Line 1-8), a second extension portion (see figure below) extending between the second handle and the tooling end (Figure 1), wherein the second extension portion couples to each of the second handle and the tooling arm at an angle of more than 90 degrees (see figure below), wherein the first and second axes are parallel (see figure below), but lack, the tooling arm being arranged on a third axis that is different from and between the first axis and the second axis and is parallel to the first axis and the second axis. However, Gougler teaches that it is old and well known in the art at the time the invention was made to provide an offset handle (A, Figure 1 and which is similar to the offset handle of Dowd) comprising; a tooling arm (at 24 or at D) arranged on a third axis (see figure below) that is different from and between a first axis (see figure below) and a second axis (see figure below) and is parallel to the first axis and the second axis (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the axis of the tooling arm, of Dowd, with the known technique of providing a tooling arm arranged on a third axis (see figure below) that is different from and between a first axis and a second axis and is parallel to the first axis and the second 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Angles of more than 90 degrees)][AltContent: arc][AltContent: arc][AltContent: textbox (Second extension portion)][AltContent: textbox (Tooling arm)][AltContent: ][AltContent: textbox (First extension portion)][AltContent: arrow][AltContent: textbox (Second handle being
a mid-tool handle)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third axis)][AltContent: arrow][AltContent: textbox (First axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second axis)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    382
    752
    media_image1.png
    Greyscale

[AltContent: textbox (Tooling end)]
[AltContent: connector][AltContent: arrow][AltContent: textbox (Third axis being parallel to first axis)][AltContent: textbox (First axis being parallel to first axis)][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: textbox (Second axis being parallel to first axis)][AltContent: arrow]
    PNG
    media_image2.png
    294
    400
    media_image2.png
    Greyscale

In re Aller, 105 USPQ, 233. In this situation, one could the form the tooling arm from any length including being between approximately 20 inches and approximately 30 inches depending on the particular needs of the user. For example, by providing the tooling arm with such a length (i.e. between approximately 20 inches and approximately 30 inches), one could more effectively and more easily reach into hard to reach areas, as needed by a user during normal operation.

In reference to claim 6, Dowd discloses the claimed invention as previously mentioned above, but lack specifically disclosing, that the first extension portion has a length of between approximately 12 inches and approximately 24 inches, and that the second extension portion has a length of between approximately 6 inches and approximately 12 inches. However, the applicant fails to provide any criticality in having the particular range of lengths for the first extension portion being between approximately 12 inches and approximately 24 inches, and the particular range of lengths for the second extension portion being between approximately 6 inches and approximately 12 inches In re Aller, 105 USPQ, 233. In this situation, one could form the first extension portion and the second extension portion from any length including being between approximately 12 inches and approximately 24 inches and between approximately 6 inches and approximately 12 inches, depending on the particular needs of the user. For example, by providing the first extension portion with such a length (.e. between approximately 12 inches and approximately 24 inches), and the second extension portion with such a length (i.e. between approximately 6 inches and approximately 12 inches), one could more effectively and more easily reach into hard to reach areas as needed by a user during normal operation.

In reference to claim 7, Dowd discloses that the receiving portion is configured to receive a socket head (17, Figure 2). 

In reference to claim 9, Dowd discloses the claimed invention as previously mentioned above, but lack specifically disclosing, that the socket head comprises an outer diameter or width of at least approximately two inches. However, the applicant fails to provide any criticality in having the particular range of outer diameters or widths of the socket head being at least approximately two inches or that this particular range (at least approximately two inches) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable In re Aller, 105 USPQ, 233. In this situation, one could form the socket head from any outer diameter or width (including being at least approximately two inches) depending on the particular needs of the user. For example, by providing the socket head with such an outer diameter and/or width (i.e. at least approximately two inches), one could more effectively and more easily turn/rotate nuts (or any other attachment mechanisms) of different sizes. 

In reference to claims 10 and 16, Dowd discloses that the receiving portion (12) comprises a quick coupling mechanism (formed from 19, 20 and 21), which allow for various sockets to be rotatably coupled and fixed into a desired position (Page 1, Lines 53-61).

In reference to claim 13, Dowd discloses a tool system for operating trailer trap doors, the system comprising: a hand-operated handle comprising: a first handle (11) arranged on a first axis (see figure previously shown on page 6 above), the first handle being an end handle (Figure 1), a second handle (see figure previously shown on page 6 above) arranged on a second axis (see figure previously shown on page 6 above), the second handle being a mid-tool handle (Figure 1), a first extension portion (see figure previously shown on page 6 above) having a first length (Figure 1) and extending between the first handle and the second handle (Figure 1), a tooling end (see figure previously shown on page 6 above) arranged on a third axis (see figure previously shown on page 6 above), the tooling end including a receiving portion (12) for receiving a socket head (17), and a wherein the first length and the second length are such that a user can use the crank tool to operate a trailer trap door while standing upright” as being intended use (see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above), And, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, because Dowd includes first and second extensions having first and second lengths, a user is capable of performing the intended use, of operating a trailer trap door while standing upright thereby meeting the limitation of the claim, but lacks, each of the first axis, the second axis and the third axis is different, wherein the third axis is arranged between the first axis and the second axis. However, Gougler teaches that it is old and well known in the art at the time the invention was made to provide an offset handle (A, Figure 1 and which is similar to the offset handle of Dowd comprising; a tooling arm (at 24 or at D) arranged on a third axis (see second figure on page 6 above) that is different from and between a first axis (see second figure on page 6 above) and a second axis (see second figure on page 6 above) and is parallel to the first axis and the second axis (see second figure on page 6 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

In reference to claim 14, Dowd obviously discloses that each of the plurality of socket heads (17) is associated with a hopper trailer make and/or model depending on the shape and/or size of the particular hopper trailer make and/or model (Page 1, Lines 44-47). 

In reference to claim 15, Dowd discloses that the attachment mechanism is a bolt, nut, or screw (Page 1, Lines 44-47).  

In reference to claim 17, Dowd discloses the claimed invention as previously mentioned above, but lack specifically disclosing, that the socket head comprises an outer diameter or width of at least approximately two inches. However, the applicant fails to provide any criticality in having the particular range of outer diameters or widths of the socket head being at least approximately two inches or that this particular range (at least approximately two inches) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable range involves only routine optimization and experimentation to one of ordinary skill in In re Aller, 105 USPQ, 233. In this situation, one could form the socket head from any outer diameter or width (including being at least approximately two inches) depending on the particular needs of the user. For example, by providing the socket head with such an outer diameter and/or width (i.e. at least approximately two inches), one could more effectively and more easily turn/rotate nuts (or any other attachment mechanisms) of different sizes. 

In reference to claim 20, Gougler shows that the first, second, and third axes are parallel (see second figure on page 6 above). 

In reference to claim 21, Dowd discloses that the receiving portion (12) includes a hinge (19) such that a tooling device (i.e. socket 17) received by the receiving portion is pivotable with respect to the crank tool (Page 1, Lines 1-8). 

In reference to claim 22, Dowd discloses that the second extension portion couples to each of the second handle and the tooling arm at an angle of more than 90 degrees (see first figure on page 6 above).

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Gougler (1714361) and Cumma (9144892).  

In reference to claim 8, Dowd discloses the claimed invention as previously mentioned above, but lacks, the socket head being readily removable.  However, Cumma teaches . 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Gougler (1714361) and Foit (0754295) or Perkins, Jr. (6848872).

In reference to claims 12 and 19, Dowd discloses the claimed invention as previously mentioned above, but lacks, the third axis being arranged equidistant from the first and second axes. However, Foit teaches that it is old and well known in the art at the time the invention was made to provide a third axis arranged equidistant from first and second axes (see figure below). In addition, Perkins, Jr. also shows that it is old and well known in the art at the time the invention was made to provide a third axis (along length of 20) arranged equidistant from a first axis (along length of 25) and a second axis (along length of 27, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third axis, of Dowd, with the known technique of providing a third axis equidistant from 
[AltContent: arrow][AltContent: textbox (Third axis)][AltContent: textbox (Second axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First axis)][AltContent: textbox (Equidistant lengths)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    365
    492
    media_image3.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards (1810006) teaches that it is old and well known in the art to provide an offset handle (Figure 1) having various portions thereof being pivotally connected (see Figures 1-4). Svensen (3882753) teaches that it is old and well known in the art at the time the invention was made to provide a tool (10) with a plurality of socket heads (22), each socket head having a recess (i.e. formed as the recess or opening within the socket head) sized and shaped to engage an attachment mechanism (i.e. nut or bolt head, Column 2, Lines 39-43). Greenberg et al. (7328634) disclose a crank tool comprising: a first handle (24) arranged on a first axis (500), the first handle comprising an end handle (24, Figure 1), a second handle (30) arranged on a second axis (see figure below), the second axis being different from the first axis (Figure 1), the second handle comprising a mid-tool handle (outer surface of 30), a first extension portion (52) extending between the first handle and the second handle (Figure 1), and a tooling arm (46) arranged on a third axis (along length of 46, Figure 1), the tooling arm having a tooling end (22) including a receiving portion (26) for receiving a tooling device (28), wherein the receiving portion includes a hinge (80) such that the tooling device (28) received by the receiving portion is pivotable with respect to the crank tool (see dotted lines in Figure 1), a second extension portion (50) extending between the second handle and the tooling end, wherein the second extension portion couples to each of the second handle and the tooling arm at an angle of more than 90 degrees (see figure below), wherein the first and second axes are parallel (see figure below).

[AltContent: textbox (Angle of more than 90 degrees)]
[AltContent: textbox (Angle of more than 90 degrees)][AltContent: arrow][AltContent: arc][AltContent: arrow][AltContent: arc][AltContent: arrow][AltContent: textbox (Second axis being parallel to first axis)][AltContent: connector]
    PNG
    media_image4.png
    293
    757
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723